Citation Nr: 1233732	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability due to Department of Veterans Affairs hospital care, medical or surgical treatment from November 2002 to February 2003.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active military duty from March 1968 to March 1971.  

This case was remanded by the Board of Veterans' Appeals (Board) in February 2011 to the Department of Veterans Affairs (VA) regional office in St. Louis, Missouri (RO) to obtain a copy of the Veteran's October 2002 VA Form 522 consenting to VA surgery and to obtain a medical opinion.  A copy of VA Form 522 and a VA medical opinion were subsequently obtained and added to the claims files.

Consequently, there has been substantial compliance with the February 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDING OF FACT

The Veteran is not shown to have incurred additional disability that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA treatment from November 2002 to February 2003.  


CONCLUSION OF LAW

The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for additional disability due to VA medical treatment from November 2002 to February 2003 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in May 2009, prior to adjudication, in which he was informed of the requirements to establish entitlement to benefits under 38 U.S.C.A. § 1151.  This letter also discussed effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility for obtaining.  

The letter explained that VA would make reasonable efforts to help him get evidence such as medical records, employment records, etc., but that he was responsible for providing sufficient information to VA to identify the custodian of any records.  No additional private medical evidence has been received from the Veteran since this letter was sent.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  A relevant medical opinion was obtained in August 2011.  

The Board concludes that all available evidence that is pertinent to the claim has been obtained.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2010 travel board hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim, including at his personal hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2011).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the August 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (noting the duty of hearing officers to suggest the submission of favorable evidence).  

Analysis of the Claim

The Veteran has contended, including at his August 2010 hearing, that compensation benefits are warranted for disabilities of the tongue and mandible caused by VA postoperative radiation treatment after his November 2002 cancer surgery because he incurred tongue and mandibular disabilities as a result of VA error.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358(a) (2011). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2011). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1) (2011).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). 

Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32 ).  See 38 C.F.R. § 3.361(d)(2) (2011). 

An August 2002 VA CT scan of the neck did not show any masses or lymphadenopathy.

VA medical records reveal that the Veteran underwent a laryngoscopy on October 7, 2002.  It was noted that the Veteran, who had a 45 pack-year smoking history, noticed an ulcerative lesion on his right buccal mucosa approximately 3 months earlier.  A biopsy showed well-differentiated squamous cell carcinoma of the oral cavity.

The claims files contains a VA Form 522, Request for Informed Consent for Administration of Anesthesia, Performance of Operations and Other Procedures, Pre-Operative Evaluation Summary, which was signed by the Veteran and his wife on October 31, 2002.  In this form, the Veteran acknowledged that the risks, benefits, alternative treatment, and likelihood of success had been explained to him, including the risk of bleeding, infection, recurrence, aspiration, the need for more surgery, death, myocardial infarction, and stroke.  

The Veteran was hospitalized at a VA facility from November 1 to November 25, 2002, with a preoperative diagnosis of squamous cell carcinoma of the oral cavity and oropharynx.  According to a VA operative report dated November 7, 2002, the options for the Veteran's squamous cell carcinoma of the oral cavity and neck mass included chemotherapy and radiation versus surgery with postoperative radiation.  It was also discussed preoperatively that it would be necessary to remove a portion of his mandible as well as reconstruct the intraoral defect with some form of flap.  The Veteran decided that he wanted to undergo surgical resection with postoperative radiation therapy.  The Veteran underwent composite oral dissection, right hemimandibulectomy, tracheostomy, and right neck dissection with pectoral flap.  He was noted to be stable postoperatively with MSRA infection that was treated and resolved.

A radiation therapy consultation report for December 5, 2002, reveals that the Veteran had received surgery on November 11, 2002, that involved composite oral dissection, right hemimandibulectomy, tracheostomy, and right neck dissection with pectoral flap.  Also, at the time of surgery, the Veteran was evaluated for his dental status and bad-looking teeth were removed.  It was noted that the Veteran did not have any significant post-surgical problems.  The Veteran was referred to Radiation Oncology for postoperative radiation therapy to the surgical bed to prevent local recurrence.

It was noted on VA evaluation in May 2003 that the Veteran had undergone surgery in November 2002 due to squamous cell carcinoma of the oral cavity; he had had postoperative problems with infection and was treated extensively with antibiotics.  He had received radiation therapy, which was completed by the end of February 2003.  He was being fed through a gastrostomy tube.  He also had problems of the right shoulder secondary to nerve damage during the right radical neck dissection.  Physical examination did not reveal any evidence of active cancer of the mouth.  The diagnoses were squamous cell carcinoma of the oral cavity, treated with surgery and radiation therapy; peripheral vascular disease; hypercholesterolemia; and sensorineural hearing loss.  It was the examiner's opinion that it was less likely than not that the Veteran's squamous cell carcinoma of the oral cavity was due to service, to include Agent Orange.

The Veteran was granted Social Security Administration disability benefits in January 2003, effective August 1, 2002, for a malignant neoplasm.

A VA compensation and pension evaluation was obtained in June 2009.  A VA health care provider reviewed the claims files and noted that there was evidence in the record that the Veteran and his family had been informed, and had agreed, that the Veteran would need removal of the mandible to be oncologically sound and that this would result in a cosmetic deformity.  It was noted that the Veteran had received post-surgery VA treatment, as evidenced by multiple VA progress notes, and had healed nicely.  He was then transferred to the care of a radiation oncologist.  He had received 30 radiation treatments and a total CGY 6000 in 30 fractions.  The health care provider, who noted that he was told by a VA radiologist that this was a usual radiation dose, concluded that the Veteran's tongue and mandible disabilities were due to the extensive radical surgery and maximum radiation therapy necessary to eradicate his tumor and not to a lack of proper VA care.  It was also noted that the VA progress notes on file indicated that the Veteran received good care from VA after his surgery.

Added to the claims folder in June 2009 were lay statements from the Veteran's wife and two of his friends on the negative effect of the Veteran's cancer on his ability to communicate with others, and to enjoy eating and drinking.

The Veteran testified at a personal hearing before the undersigned in August 2010 that delays in radiation treatment by VA led to his additional disabilities, that he was not given radiation at the most appropriate facility, and that he was not told that the problems with speech, eating and swallowing were possible consequences of radiation.  

According to a November 2010 treatment report from a VA radiation oncologist, the Veteran had asked for an appointment so that the oncologist could note in the record that the Veteran had radiation damage to his tongue.  The oncologist noted that, in light of the extent of the primary disease and the resulting surgery and radiation, he told the Veteran that he would not report that damage to his tongue was solely the result of radiation therapy.  

In response to the February 2011 Board remand, an opinion was obtained in August 2011 from the VA health care provider who provided an opinion in June 2009.  The provider noted the complications of the 2002 VA surgery and 2003 radiation, which included xerostomia, dry mouth, taste abnormalities, difficulty swallowing, the need for a feeding tube, right shoulder dysfunction, and right scapular dysfunction due to involvement of cranial nerve XI.  After review of the claims files, it was concluded that disabilities of the tongue, mandible, and shoulder were not due to VA carelessness, negligence, proper skill, or error in judgment because these disabilities were forseeable complications of the radical surgery performed on the Veteran to obtain complete eradication of his cancer.  To eradicate the tumor, certain critical areas were affected, including cranial nerve XI.  Removal of the mandible, pharynx, and larynx make it difficult for the Veteran to swallow food, taste his food, and maintain his weight.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2011).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion was not required to prove nexus between a service-connected mental disorder and drowning, which caused Veteran's death where the widow was seeking service connection for the cause of death of her husband, the Veteran,).   

While the Veteran is competent to report his subjective symptoms related to his surgery and radiation treatment, he is not competent to report that his current tongue and mandible disabilities are the result of VA fault or are not reasonably foreseeable.  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2011).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Board notes that there is a copy on file of the August 31, 2002, VA consent form 522 in which the Veteran acknowledged that he was told of the possible complications of his surgery and post-service treatment.  It was noted in the June 2009 opinion that the Veteran and his family had agreed to the loss of his mandible in order to eradicate the cancer.  There is no medical evidence in the record that the VA facility used for radiation was inappropriate, and the Veteran had not provided any such evidence.  The June 2009 and August 2011 VA opinions against the claim are based on a review of the claims files and are supported by a discussion of the reasons for the opinions.  The August 2011 opinion provided a list of the complications that resulted from the Veteran's surgery and radiation, which included xerostomia, dry mouth, taste abnormalities, difficulty swallowing, the need for a feeding tube, right shoulder dysfunction, and right scapular dysfunction due to involvement of cranial nerve XI.  It was noted that although significant 
post-surgical disability was a forseeable consequence of the treatment, the surgery and radiation treatment were necessary because of the severity of the Veteran's squamous cell carcinoma of the oral cavity.  

These opinions are competent, credible, and have great probative value.  The Veteran has submitted no competent medical nexus evidence contrary to the opinions cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).  

Based on the above evidence, the Board finds that the Veteran's contention that his tongue and mandible disabilities are due to VA fault or that they were unforeseeable is not competent.  In short, there is no competent evidence showing that the Veteran has an additional disability that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA treatment from November 2002 to February 2003.  Consequently, the Veteran's claim for entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for tongue and mandible disabilities due to VA surgery and radiation treatment beginning in November 2002 must be denied.  

The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The payment of VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability due to VA treatment from November 2002 to February 2003 is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


